Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered July 27, 2006, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
Defendant did not preserve his sufficiency claim and we decline to review it in the interest of justice. Were we to review this claim we would find that the verdict was based on legally sufficient evidence. We further find that the verdict was not against the weight of the evidence. There is no basis for disturbing the juiy’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). There was extensive evidence, including defendant’s possession of a plastic bag matching a bag containing a computer in the process of being stolen, to establish that defendant entered the premises with intent to *805commit a crime. We perceive no basis to disturb the sentence. Concur—Mazzarelli, J.E, Saxe, Friedman, Marlow and Williams, JJ.